     Case 5:20-cv-00051 Document 7 Filed on 06/22/20 in TXSD Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                     Plaintiff,                 §
                                                §
v.                                              §          CASE NO.   5:20-CV-051
                                                §
1.4338 ACRES OF LAND, MORE OR                   §
LESS, SITUATE IN WEBB COUNTY,                   §
STATE OF TEXAS; AND EDUARDO                     §
PITON, ET AL.,                                  §
                                                §
                    Defendants.                 §

 ADVISORY RE: JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER F.R.C.P.
                                     26(f)
______________________________________________________________________________


       The landowner has decided to sign the Right of Entry and expressed a desire to forgo any
 court hearings. The United States of America has resent the Right of Entry and a Stipulation of
 Dismissal to the landowner for signature. The United States of America believes that the above
 documents will be returned and the Stipulation of Dismissal filed this week. In light of the
 above development, The United States of America hereby seeks court permission to forego the
 Joint Management Plan.




                                                          Respectfully submitted,

                                                          FOR PLAINTIFF:

                                                          RYAN K. PATRICK
                                                          United States Attorney
                                                          Southern District of Texas

                                                    By:     s/ John A. Smith III____________
                                                            JOHN A. SMITH III
                                                            Assistant United States Attorney
                                                            Attorney-in-Charge
                                                            Southern District of Texas No. 8638
                                                            Texas Bar No. 18627450
                                                            One Shoreline Plaza
                                                            800 North Shoreline Blvd., Suite 500
                                            Page 1 of 2     Corpus Christi, Texas 78401
                                       Joint Discovery Plan
                                                            Telephone: (361) 888-3111
                                                            Facsimile: (361) 888-3234
                                                            E-mail: john.a.smith@usdoj.gov
      Case 5:20-cv-00051 Document 7 Filed on 06/22/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system and sent a copy via email to the following:

Eduardo Piton

                                                               s/ John A. Smith III____________
                                                               JOHN A. SMITH III




                                             Page 2 of 2
                                        Joint Discovery Plan
